DETAILED ACTION
This office action is responsive to Amendment filed on October 29, 2021 and Examiner’s Amendment entered on December 17, 2021, in this application Ucar et al., U.S. Patent Application No. 16/447,047 (Filed June 20, 2019) (“Ucar”).  Claims 1 – 20 were pending.  Claims 1, 9, and 14 are amended.  Claims 5 and 18 are cancelled. Claims 1 – 4, 6 – 17, 19, and 20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Thomas M. Szymanski, Registration No. 63,434 on December 17, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims
1. (Currently Amended) An update system for updating distributed devices, comprising:
one or more processors;
a memory communicably coupled to the one or more processors and storing:
a detection module including instructions that when executed by the one or more processors cause the one or more processors to, in response to acquiring, in a delivery device that is mobile, an update for a software package, identify an update target that is associated with at least one update device that includes the software package that is to be updated,
wherein the detection module includes instructions to identify the update device including instructions to re-route the delivery device that is enroute on an original route to rendezvous with the update device by altering the original route of the delivery device at multiple points in time to an updated route that is distinct from the original route while prioritizing waypoints of the original route associated with a mobility-as-a-service (MaaS) trip to avoid extending ride times of passengers and providing a dynamic location of the update device as a new destination of the updated route that is adjusted according to changes in the dynamic location of the update target; and
a communication module including instructions that when executed by the one or more processors cause the one or more processors to communicate, upon locating the update target, the update directly to the at least one update device to permit the at least one update device to revise the software package using the update, 
wherein the communication module includes instructions to communicate the update including instructions to follow the update target while the update device is in motion to maintain communication with the update device and control the delivery device to maintain a communication distance with the update device by following the update device while the update device is in motion to provide a sufficient amount of time within range of the update device for the delivery device to communicate the update. 

2. (Previously Presented) The update system of claim 1, wherein the detection module include instructions to identify the update target including instructions to identify the dynamic location relative to the delivery device where the at least one update device is expected to be located, and 
wherein the update includes one or more of: revisions to code of the software package, and revisions to data used by the code.

3. (Previously Presented) The update system of claim 1, wherein the detection module includes instructions to re-route the delivery device including instructions to alter a current route of the delivery device to at least pass proximate to the at least one update device, and
wherein the detection module includes instructions to re-route including instructions to alter a route of the delivery device while the delivery device is acting as a is a mobility-as-a-service (MaaS) vehicle.

4. (Previously Presented) The update system of claim 1, wherein the detection module includes instructions to locate the update target including instructions to control the delivery device to move to a determined location of the update target, and 
wherein the determined location includes an event area associated with an event at which a group of devices including the at least one update device that are to be updated are expected to be present. 

5. (Cancelled) 

6. (Original) The update system of claim 1, wherein the communication module includes instructions to communicate including instructions to establish a direct peer-to-peer (p2p) connection between the delivery device and the at least one update device over which the delivery device provides the update, and 
wherein the at least one update device does not receive the update over a networked communication link. 

7. (Original) The update system of claim 1, wherein the detection module includes instructions to identify the update target including instructions to dynamically identify the at least one update device according to an active perception of the at least one update device, the active perception including one or more of: recognizing the at least one update device through analysis of an image, and recognizing the at least one update device through reception of a wireless beacon communication, wherein the wireless beacon communication prompts the update device to selectively initiate transfer of the update, and
	wherein the communication module includes instructions to communicate the update to the at least one update device to cause the at least one update device to relay the update onto subsequent devices that the update device encounters so that the update is further propagated.

8. (Original) The update system of claim 1, wherein the delivery device is an autonomous vehicle operating as a rideshare vehicle. 

9. (Currently Amended) A non-transitory computer-readable medium for updating distributed devices having 
in response to acquiring, in a delivery device that is mobile, an update for a software package, identify an update target that is associated with at least one update device that includes the software package that is to be updated, 
wherein the instructions to identify the update device include instructions to re-route the delivery device that is enroute on an original route to rendezvous with the update device by altering the original route of the delivery device at multiple points in time to an updated route that is distinct from the original route while prioritizing waypoints of the original route associated with a mobility-as-a-service (MaaS) trip to avoid extending ride times of passengers and provides a dynamic location of the update device as a new destination of the updated route that is adjusted according to changes in the dynamic location of the update target; and
communicate, upon locating the update target, the update directly to the at least one update device to permit the at least one update device to revise the software package using the update, wherein the instructions to communicate the update include instructions to follow the update target while the update device is in motion to maintain communication with the update device and control the delivery device to maintain a communication distance with the update device by following the update device while the update device is in motion to provide a sufficient amount of time within range of the update device for the delivery device to communicate the update.

10. (Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the instructions to identify the update target include instructions to identify the dynamic location relative to the delivery device where the at least one update device is expected to be located, and 
wherein the update includes one or more of: revisions to code of the software package, and revisions to data used by the code.

11. (Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the instructions to re-route the delivery device include instructions to alter a current route of the delivery device to at least pass proximate to the at least one update device, and
wherein the instructions to re-route including instructions to alter a route of the delivery device while the delivery device is acting as a is a mobility-as-a-service (MaaS) vehicle.

12. (Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the instructions to locate the update target including instructions to control the delivery device to move to a determined location of the update target, 
wherein the determined location is one or more of: an event area associated with an event at which the at least one update device is expected to be present, and an infrastructure area defining a segment of a roadway along which the at least one update device is expected to be present, and 
	wherein the at least one update device is an infrastructure device that is statically mounted along the roadway.

13. (Previously Presented) The non-transitory computer-readable medium of claim 9, wherein the instructions to communicate the update include instructions to control the delivery device to maintain a communication distance with the update device by following the update device while the update device is in motion to provide a sufficient amount of time within range of the update device for the delivery device to communicate the update,
wherein the instructions to communicate include instructions to establish a direct peer-to-peer (p2p) connection between the delivery device and the at least one update device over which the delivery device provides the update, and 
wherein the at least one update device does not receive the update over a networked communication link. 

14. (Currently Amended) A method of updating distributed devices, comprising:
in response to acquiring, in a delivery device that is mobile, an update for a software package, identifying an update target that is associated with at least one update device that includes the software package that is to be updated, 
wherein identifying the update device includes re-routing the delivery device that is enroute on an original route to rendezvous with the update device by altering the original route of the delivery device at multiple points in time to an updated route that is distinct from the original route while prioritizing waypoints of the original route associated with a mobility-as-a-service (MaaS) trip to avoid extending ride times of passengers and provides a dynamic location of the update device as a new destination of the updated route that is adjusted according to changes in the dynamic location of the update target; and
communicating, upon locating the update target, the update directly to the at least one update device to permit the at least one update device to revise the software package using the update, 
wherein communicating the update includes following the update target while the update device is in motion to maintain communication with the update device, and controlling the delivery device to maintain a communication distance with the update device by following the update device while the update device is in motion to provide a sufficient amount of time within range of the update device for the delivery device to communicate the update. 

15. (Previously Presented) The method of claim 14, wherein identifying the update target includes identifying the dynamic location relative to the delivery device where the at least one update device is expected to be located, and 
wherein the update includes one or more of: revisions to code of the software package, and revisions to data used by the code.

16. (Previously Presented) The method of claim 14, wherein re-routing the delivery device includes altering a current route of the delivery device to at least pass proximate to the at least one update device, and
wherein re-routing includes altering a route of the delivery device while the delivery device is acting as a mobility-as-a-service (MaaS) vehicle.

17. (Previously Presented) The method of claim 14, wherein locating the update target includes controlling the delivery device to move to a determined location of the update target, and
wherein the determined location is an event area associated with an event at which a group of devices including the at least one update device that are to be updated are expected to be present	.

18. (Cancelled) 

19. (Original) The method of claim 14, wherein communicating includes establishing a direct peer-to-peer (p2p) connection between the delivery device and the at least one update device over which the delivery device provides the update, and 
wherein the at least one update device does not receive the update over a networked communication link. 

20. (Original) The method of claim 14, wherein identifying the update target includes dynamically identifying the at least one update device according to an active perception of the at least one update device, the active perception including one or more of: recognizing the at least one update device through analysis of an image, and recognizing the at least one update device through reception of a wireless beacon communication, wherein the wireless beacon communication prompts the update device to selectively initiate transfer of the update, and
	wherein communicating the update to the at least one update device causes the at least one update device to relay the update onto subsequent devices that the update device encounters so that the update is further propagated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										December 17, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199